DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, submitted on 06/25/2021, has been received, entered and made of record. Currently, claims 1-8 remain pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/25/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has not provided an explanation of relevance of cited document(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. US 2012/0099128 A1 (hereinafter referred to as Yoshida) in view of Matsuzaka et al. US 2007/0212144 A1 (hereinafter referred to as Matsuzaka).

Referring to claim 1, Yoshida discloses an electronic device (fig.1, image forming apparatus 100) comprising: 
      a storage device (fig.9, storage 105) that stores a document image sequence in which a plurality of document images of original documents are arranged in chronological order ([0244]-[0250] and fig.20) (Note: the storage 105 stores a plurality of document images of original documents read in chronological order (see fig.20)); 
      a display device (fig.3, touch panel display 130); and 
      a control device including a processor (fig.3, CPU 300) and functioning, through the processor executing a control program ([0128]), as: 
             an editor that performs edition processing on a document image forming the document image sequence ([0128], [0187] and fig.5) (Note: the CPU 300 performs control associated with each function of image forming apparatus 100, wherein page images of documents (read in sequence) are edited using lower-layered menu, page integration, binding margins, page change, centering and the like. Thus, the CPU 300 functions as an editor that performs edition processing on a document image forming the document image sequence); and 
             a display controller that allows the display device to display the document images forming the document image sequence in an image display area of the display device ([0128], figs.16-20, [0274]-[0284] and [0099]) (Note: the CPU 300 performs control associated with each function of image forming apparatus 100, wherein the touch panel display 130 (via the display panel 132) displays document images forming the document image sequence in display area 152 of the touch panel display 130). 

     However, in the same field of endeavor of electronic device art, Matsuzaka discloses a control device (fig.2, CPU 160) functioning as a converter that converts the document image sequence edited by the editor to a moving image ([0032], [0040]-[0054]) (Note: after editing document image sequence based on user’s selection, the CPU 160 changes (converts) images into a movie that displays each of the image data continuously in data format specified by the format specification).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the electronic device of Yoshida with a control device functioning as a converter that converts the document image sequence edited by the editor to a moving image as taught by Matsuzaka. The suggestion/motivation for doing so would have been to generate movies easily using a printing device (see Matsuzaka [0009]).

Referring to claim 2, Yoshida in view of Matsuzaka discloses the electronic device according to claim 1. Yoshida discloses the electronic device further comprising a document reader (fig.3, document reader 102) that reads document images of original documents, wherein the control device further functions as a controller that arranges a plurality of the document images obtained by reading by the document reader in chronological order to create the document image sequence and allows the storage device to store the document image sequence ([0131] and [0244]-[0245]) (Note: the image forming apparatus comprises a document reader that reads document images of 

Referring to claim 3, Yoshida in view of Matsuzaka discloses the electronic device according to claim 1. Yoshida discloses wherein the editor performs as the edition processing at least one of deletion processing for deleting from the document image sequence the document image being displayed in the image display area and addition processing for adding a new document image to the document image sequence so that the added new document image comes chronologically just after the document image being displayed in the image display area (fig.6 and [0201]) (Note: in the image edition, when a selected page is dragged to the trash icon 3118A, the page can be deleted). 

7.      Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Matsuzaka, and further in view of Tojo et al. US 2003/0016942 A1 (hereinafter referred to as Tojo).

Referring to claim 7, Yoshida in view of Matsuzaka discloses an image forming apparatus comprising: the electronic device according to claim 1. 
Yoshida further discloses an image forming apparatus comprising: 
      an image forming device (fig.3, image forming portion 104) that forms an image on a recording paper sheet ([0086]) (Note: an image forming portion 104 for forming an image on a recording medium based on the image data input through document reader 102); and 
(fig.3, CPU 300) that controls operation of the image forming device ([0131]) (Note: Control of image forming portion 104 is performed by CPU 300 executing predetermined programs). 
     Yoshida in view of Matsuzaka fails to disclose wherein the control device further functions as a decimator that performs processing for decimating, at a predetermined rate, the document images forming the document image sequence edited by the editor, and the controller allows the image forming device to do an aggregating print of the document images left by decimation by the decimator. 
     However, in the same field of endeavor of electronic device art, Tojo discloses wherein the control device (fig.7, CPU 701) further functions as a decimator that performs processing for decimating, at a predetermined rate, the document images forming the document image sequence edited by the editor, and the controller (fig.7, CPU 701) allows the image forming device to do an aggregating print of the document images left by decimation by the decimator (figs.9-10 and [0067]-[0071]) (Note: the CPU 701 eliminates images of low quality (predetermined rate) from the images forming the document image sequence and allows the printing apparatus to aggregate print of images left after elimination).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the electronic device of Yoshida with a teaching wherein the control device further functions as a decimator that performs processing for decimating, at a predetermined rate, the document images forming the document image sequence edited by the editor, and the controller allows the image forming device to do an aggregating print of the document (see Tojo [0004]).

Allowable Subject Matter
8.     Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.     The following is a statement of reasons for the indication of allowable subject matter:  
10.    Referring to claim 4, Yoshida in view of Matsuzaka fails to disclose wherein the editor performs, as the edition processing, processing for creating a synthetic image in which a new document image specified by an instruction accepted through the operation device is layered as an upper layer or a background layer specified by an instruction accepted through the operation device on top of or under, among the document images forming the document image sequence, the document image specified by an instruction accepted through the operation device, and the converter converts the document image sequence containing as the document image the synthetic image created by the editor to a moving image. 
Claim 8 is objected based on its dependency on claim 4.

     Referring to claim 5, Yoshida in view of Matsuzaka fails to disclose wherein the control device further functions as a setter that sets a reproduction speed for the document images in accordance with a speed setting instruction accepted through the operation device, and the converter converts the document images to a moving image by employing the reproduction speed set by the setter as a reproduction speed for the document images. 

12.    Referring to claim 6, Yoshida in view of Matsuzaka fails to discloses wherein the editor further performs extraction processing for extracting, from among the document images forming the document image sequence, document images each falling short of a predetermined level of similarity to a chronologically adjacent document image, and the controller allows the image forming device to do an aggregating print of the document images extracted by the editor. 

Conclusion
13.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675